Citation Nr: 1028095	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  07-21 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a right lower leg 
disability, including as secondary to a right knee disability.

3.  Entitlement to service connection for a left knee disability, 
including as secondary to a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from March 1975 to March 1979 and 
additional U.S. Army National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  A Travel Board hearing was held at the RO 
in April 2010 before the undersigned Acting Veterans Law Judge 
and a copy of the hearing transcript has been added to the claims 
file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The competent medical evidence shows that the Veteran's 
current right knee disability is not related to active service.

3.  The competent medical evidence shows that the Veteran does 
not experience any current right lower leg or left knee 
disability which could be attributed to active service.




CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304 (2009).

2.  A right lower leg disability was not incurred in active 
service and was not caused or aggravated by a right knee 
disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2009).  

3.  A left knee disability was not incurred in active service and 
was not caused or aggravated by a right knee disability.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

In a letter issued in January 2006, VA notified the appellant of 
the information and evidence needed to substantiate and complete 
his claim, including what part of that evidence he was to provide 
and what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the 
appellant to submit medical evidence relating the claimed 
disabilities to active service and noted other types of evidence 
the Veteran could submit in support of his claims.  The Veteran 
also was informed of when and where to send the evidence.  For 
claims, as here, pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that VA 
also request that a claimant submit any evidence in his or her 
possession that might substantiate the claim, i.e., the "fourth 
element" notice.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The letter did not inform the Veteran of the process by which 
initial disability ratings and effective dates are established.  
Thus, it must be determined whether in the circumstances of this 
case, a prejudicial error has been committed.  Notably, the 
Veteran was advised properly of the threshold requirements of 
service connection, namely a current disability, evidence of an 
event or injury in service, and evidence of a nexus between the 
two.  He was afforded the opportunity to submit evidence on each 
of those elements.  As will be discussed fully below, however, 
the evidence fails to establish the nexus requirement for the 
right knee claim and the current disability requirement for the 
left knee and right lower leg claims.  Without these threshold 
elements having been met, service connection must be denied.  
Therefore, any question as to what rating or effective date is 
assigned after a grant of service connection is moot for these 
issues.  The Board finds that the error was not prejudicial to 
the Veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

As will be explained below in greater detail, the evidence does 
not support granting service connection for a right knee 
disability.  The evidence also does not support granting service 
connection for a right lower leg disability and for a left knee 
disability, each including as secondary to a right knee 
disability.  Thus, any failure to develop these claims under the 
VCAA cannot be considered prejudicial to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also 
has had the opportunity to submit additional argument and 
evidence and to participate meaningfully in the adjudication 
process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out 
that the Veterans Court held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In this case, notice as to what is necessary in 
order to grant service connection was issued in January 2006 and 
the claims were adjudicated in April 2006.  The claims were 
readjudicated in May and November 2007.

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him the opportunity to give testimony before the Board.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file.  The Veteran does not contend, and the 
evidence does not show, that he is in receipt of Social Security 
Administration (SSA) disability benefits such that a remand to 
obtain his SSA records is required.

The Veteran has contended that some of his service treatment 
records are missing and were not considered by VA when it 
adjudicated his appeal.  A review of the claims file shows, 
however, that the Veteran's available service treatment records 
were obtained by the RO in February 2006.  At that time, VA was 
notified that only the Veteran's enlistment physical examination 
dated in February 1975 was available for review.  The RO also has 
obtained the Veteran's service treatment records from his service 
in the U.S. Army National Guard (ANG).  

In cases where the Veteran's service treatment records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the development 
of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
VA also must provide an explanation to the appellant regarding 
VA's inability to obtain his or her service treatment records.  
Dixon v. Derwinski, 3 Vet. App. 261 (1992). The U. S. Court of 
Appeals for Veterans Claims (Court) also has held that VA's 
efforts to obtain service department records shall continue until 
the records are obtained or unless it is reasonably certain that 
such records do not exist or that further efforts to obtain those 
records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).  As 
will be explained below in greater detail, although it is 
unfortunate that only the Veteran's enlistment physical 
examination from his period of active U.S. Army service is 
available for review, he is competent to testify that he injured 
his right knee and right lower leg during active service.  His 
lay testimony alone is not insufficient to establish that any of 
his claimed disabilities are related to active service, however, 
because that requires medical expertise to diagnose and to 
determine etiology.  Further, as discussed below, the Veteran's 
statements are not credible because they are not supported by the 
record.  The Veteran's lay testimony also is not supported by a 
review of his service treatment records from his ANG service.  
When examined during his ANG service after his alleged in-service 
injuries occurred, the Veteran specifically denied experiencing 
any physical disabilities.  Further, there is no indication that 
the Veteran currently experiences any disability due to a right 
lower leg or left knee disability such that either of these 
claimed disabilities could be attributed to active service.  
Thus, the Board finds that a remand to attempt to obtain other 
service treatment records belonging to the Veteran is not 
required.

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's act of service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

There is no competent evidence, other than the Veteran's 
statements, which indicates that his current right knee 
disability, his claimed right lower leg disability, and his 
claimed left knee disability may be associated with service.  The 
competent medical evidence does not indicate that the Veteran 
experiences any right lower leg or left knee disability which 
could be attributed to active service.  The Veteran is not 
competent to testify as to etiology of any of these disabilities 
as they require medical expertise to diagnose.  Thus, the Board 
finds that examinations are not required with respect to any of 
these claims.  In summary, VA has done everything reasonably 
possible to notify and to assist the Veteran and no further 
action is necessary to meet the requirements of the VCAA.

Service Connection Claims

The Veteran contends that he incurred a right knee disability 
while on active service in Korea when he was running, fell in to 
a hole, and injured his knee.  He testified in April 2010 that 
both his right lower leg and left knee disabilities had been 
aggravated by the right knee injury which he had incurred in 
service.  He also testified that he had twisted his right lower 
leg at the same time that he had injured his right knee during 
active service.  He testified further that he compensated for his 
right knee disability by overusing his left knee when he walked.

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service or 
an applicable presumptive period, then a showing of continuity of 
symptomatology after service may serve as an alternative method 
of establishing the second and/or third element of a service 
connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Evidence 
of a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

Service connection also may be established on a secondary basis 
for a disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  See 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition also is 
compensable under 38 C.F.R. § 3.310(a).  See also Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  Reasonable doubt is one which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against 
the Veteran's claim of service connection for a right knee 
disability.  The Veteran has asserted that he injured his right 
knee while on a tour of duty in Korea and, as noted, he is 
competent to testify as to what he experienced in service.  His 
available service personnel records indicate that he served in 
Korea from February 1977 to February 1978.  His military 
occupational specialty (MOS) was indirect fire infantryman.  As 
also noted, only the Veteran's enlistment physical examination in 
February 1975 was available for review.  This examination showed 
that no right knee disability was present at the time of the 
Veteran's entry on to active service in February 1975.  The Board 
finds that the Veteran's statements concerning an in-service 
right knee injury are not credible, however, because they are not 
supported by records from his ANG service dated subsequent to his 
alleged in-service right knee injury.  Specifically, on ANG 
periodic physical examination conducted in May 1982, the Veteran 
denied experiencing any health problems and reported no change in 
his physical condition.  No right knee disability was noted at 
that examination or at any time during his 4 years and 10 months 
of ANG service.  The Veteran has testified that he did not seek 
treatment for his alleged right knee disability after originally 
injuring his right knee during active U.S. Army service.  He also 
did not report the existence of an in-service right knee injury 
to any of the post-service examiners who treated him for a right 
knee disability, including during his ANG service.  The Veteran 
specifically denied any known right knee injury on private 
outpatient treatment in January 2005.  In summary, the Board 
finds that, although the Veteran is competent to report that he 
injured his right knee during active service, his testimony is 
not credible because he did not report that he experienced a 
right knee injury during active service to any post-service 
treating physicians after this injury allegedly occurred.

In an April 2006 lay statement, E. C., who served with the 
Veteran, stated that in service, the Veteran complained of knee 
pain, and that he did not seek treatment, but instead attempted 
to treat the pain himself with ice packs.  Although E. C. is 
competent to relate what occurred in service, this statement is 
entitled to little probative weight because it is outweighed by 
the fact that the injury went unreported to health care providers 
both during and after service.  Additionally, E. C. is not 
competent to provide a nexus opinion between any alleged injury 
in service and the Veteran's current knee problems.  In an April 
2006 lay statement from the Veteran's daughter, she observed that 
the Veteran had knee problems during her childhood, and that she 
attributed this to his in service injury in Korea.  She 
elaborated that she was not aware of any other knee injury.  As 
with the statement from E. C., it is entitled to limited 
probative weight because the Veteran was not diagnosed with a 
disability until January 2005, and in fact he denied having any 
knee problems at that January 2005 examination.  

The competent medical evidence also does not show that the 
Veteran's current right knee disability is related to active 
service.  The Board acknowledges that, following private 
outpatient treatment in January 2005 when the Veteran denied any 
known right knee injury, he was diagnosed as having right knee 
pain.  A magnetic resonance imaging (MRI) scan of the Veteran's 
right knee in July 2006 showed a complex tear of the posterior 
horn and body of the medial meniscus and articular cartilage 
defects involving the patella.  Finally, on private outpatient 
treatment in May 2009, the Veteran reported difficulty with both 
knees in the past and continuing bilateral knee difficulty, 
especially on flexion.  The private physician concluded that the 
Veteran's knee problems would be an ongoing process for him and 
he would have increasing trouble with his knees.  The Veteran 
left service in 1979 and was not diagnosed with a right knee 
condition until January 2005.  The Board must note the lapse of 
over 30 years between the Veteran's separation from service and 
the first treatment for the claimed disorder.  The United States 
Court of Appeals for the Federal Circuit has determined that such 
a lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

Despite the Veteran's testimony that his treating physician had 
related his right knee disability to active service, a review of 
the post-service medical evidence shows that there is no 
competent medical opinion relating the Veteran's current right 
knee disability to active service.  The Veteran has not 
identified or submitted any evidence relating his current right 
knee disability to active service.  Without such evidence, the 
Board finds that service connection for a right knee disability 
is not warranted.

The Board also finds that the preponderance of the evidence is 
against the Veteran's claims of service connection for a right 
lower leg disability and for a left knee disability, each 
including as secondary to a right knee disability.  As discussed 
above, service connection for a right knee disability is not 
warranted.  The Veteran has contended that he injured his right 
lower leg during active service at the same time that he injured 
his right knee.  He also has contended that he compensates for 
his right knee disability by overusing his left knee.  There is 
no indication in the Veteran's service treatment records from his 
period of ANG service or in his post-service private treatment 
records that he reported injuring his right lower leg during 
active service at any time after this alleged injury occurred.  
More importantly, there is no indication in the claims file that 
the Veteran experiences any current right lower leg or left knee 
disability which could be attributed to active service.  The 
Board also acknowledges that, in May 2009, a private physician 
stated that the Veteran had knee difficulty and would continue to 
experience knee problems as time progressed.  There is no 
indication in this outpatient treatment record, however, that the 
Veteran was diagnosed as having a left knee disability or that 
this physician related such a diagnosis to active service.

A service connection claim must be accompanied by evidence which 
establishes that the claimant currently has a disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  There is no indication 
that the Veteran has experienced a right lower leg or left knee 
disability at any time during the appeal period.  And the Veteran 
has not submitted any evidence showing that he experiences any 
right lower leg or left knee disability which could be attributed 
to active service.  Service connection is not warranted in the 
absence of proof of current disability.  Absent evidence of 
current right lower leg or left knee disability which could be 
attributed to active service, the Board finds that service 
connection for a right lower leg disability and for a left knee 
disability, each including as secondary to a right knee 
disability, is not warranted.

In reaching the above conclusions, the Board acknowledges 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), in which 
the Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation but extends to the 
first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.  

The Veteran is competent to testify as to what happened to him 
during active service (i.e., that he injured his right knee and 
twisted his right lower leg on a tour of duty in Korea).  As 
outlined above, however, this competent testimony is not credible 
because there is no indication that the Veteran reported 
experiencing an in-service right knee disability to any of his 
post-service treating physicians until he filed a claim for VA 
benefits several decades after his service separation.  His 
testimony also is not credible because there is no indication 
that he experiences any current right lower leg or left knee 
disability which could be attributed to active service.  The 
Veteran further has not shown that he has the expertise required 
to diagnose any of his claimed disabilities.  Nor is the Veteran 
competent to offer an opinion regarding any causal relationship 
between any of his claimed disabilities and active service.  
Again, there is no documentation of any findings with respect to 
a right lower leg disability or a left knee disability in 
service.  Nor are there any findings of a right lower leg 
disability or a left knee disability subsequent to service which 
could relate back to service.  While the Veteran's contentions 
have been considered carefully, these contentions are outweighed 
by the medical evidence of record showing no nexus between a 
current right knee disability and active service and no competent 
evidence of a right lower leg disability or a left knee 
disability which could be attributed to active service.

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

 
ORDER

Entitlement to service connection for a right knee disability is 
denied.

Entitlement to service connection for a right lower leg 
disability, including as secondary to a right knee disability, is 
denied.

Entitlement to service connection for a left knee disability, 
including as secondary to a right knee disability, is denied.



____________________________________________
D. M. AMES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


